DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 23, 2021 under 37 CFR 1.116 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9 and 15, the prior art of record fails to explicitly disclose or fairly suggest a display panel, a display device, and a driving method of a display panel, comprising “a light transmitting layer configured to provide sub-pixel regions at a dark state with liquid crystal molecules whose long axis orientations are close to propagating directions of light rays provided by light extracting elements in the sub-pixel regions at the dark state,” along with the other limitations of each of claims 1, 9 and 15.
Applicant’s arguments (see Remarks, filed December 23, 2021), with respect to the rejection of claims 1, 9 and 15 under 35 U.S.C. 103 over BOE Technology Group Co., Ltd. (CN 106526942) in view of Takeda et al. (US 5,926,244), have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
claims 1, 9 and 15 are allowed.  Claims 2-8, 10-14 and 16-20 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896